463 F.2d 422
Charles C. BRAWLEY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1418 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 23, 1972.

Appeal from the United States District Court for the Western District of Texas.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Appellant alleged as grounds for relief that (1) he was indicted by an illegally constituted grand jury; (2) he did not sign a waiver of counsel form in open court; (3) he was subjected to an illegal arrest, search, and seizure; and (4) the trial court did not comply with Rule 11, F.R.Crim.P., when it failed to inquire sua sponte, into the validity of the search and seizure


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966